DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 09/01/2021 is acknowledged.  Applicant has amended the claims of non-elected Invention II to depend from independent claim of Invention I. Applicant traverses the restriction requirement of non-elected Invention III, citing there is enough similarity to not cover a patentably distinct invention. Based on Applicant’s claim amendments and Applicant’s arguments, Examiner has reconsidered the restriction election requirement and found Applicant’s traversal to be persuasive. Therefore, Examiner withdraws the restriction election requirement mailed on 07/23/2021.
Claims 1-36 are active and presently examined.
Specification
The disclosure is objected to because of the following informalities: Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g. pending, patented, abandoned) and publication numbers should be provided for any applications that have been published. Specifically, the Cross-Reference to Related Applications of the disclosure requires correction. Furthermore, any reference to attorney docket numbers appearing therein should be removed.  (Specifically, Application No. 16/004,569 needs to be updated  - it has recently been issued, but no patent number has yet been assigned.)

Claim Objections
Claims 1 and 20 are each objected to because of the following informalities:  There is a misspelling of ferrule at line 18 of claim 1, and at line 18 of claim 20 – see typographical error “ferule”.  Appropriate correction is required.
Claims 19 and 33 are each objected to because of the following informalities:  “AIMD” is in parentheses, where parentheses are not needed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the ferrule first side” and “the ferule [sic] second side” in section (a)(ii) of the claim.  A ferrule body fluid side and a ferrule device side were previously recited, without indication or recitation of which is a ferrule first side or a ferrule second side. Recitation of ferrule “first” side recurs at (b) of claim 20. There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 16, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 15, 16, 18-20, 28, 35-38, 45-49 of U.S. Patent No. 8,938,309. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 is obvious in view of the patented claims 1, 6, 18-20, 28, 37-38, 47-49, showing a hermetically sealed feedthrough comprising a dielectric substrate, via hole, conductive fill in the via hole and co-fired with an insulator, and electrical connectivity features through the via hole of the feedthrough, wherein a gold braze provides leadwire connection. Present claims 16 and 30 are also rendered obvious by patented claims 15-16, 35-36, and 45-46, which recite a platinum-containing fill material and insulator comprising a torturous and mutually conformal knitline having a glass that is at least about 60% silica.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,080,889. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 is obvious in view of the patented claims 1-3, showing a hermetically sealed feedthrough comprising a dielectric substrate, via hole, conductive fill in the via hole, and electrical .
Claims 1, 4, 7, 18, 29, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 22 of U.S. Patent No. 9,993,650. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 is obvious in view of the patented claim 20, showing a hermetically sealed feedthrough comprising a dielectric substrate, via hole, conductive fill in the via hole, and electrical connectivity features through the via hole of the feedthrough, wherein a gold braze provides leadwire connection. Present claims 4, 7, 18, 29, and 32 are also rendered obvious by patented claim 22, which recites the insulator comprising at least 96% alumina and the conductive fill comprising platinum.
Claims 1, 4, 7, 18, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 26 of U.S. Patent No. 10,272,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claim 1 is obvious in view of the patented claims 1 and 19, showing a hermetically sealed feedthrough comprising a dielectric substrate, via hole, conductive fill in the via hole, and electrical connectivity features through the via hole of the feedthrough, wherein a gold braze provides leadwire connection. Present claims 4, 7, 18, and 29 are also rendered obvious by patented claims 1, 6, and 26, which recites CRMC and the conductive fill comprising platinum.

Claims 1-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8, 10, 14-18, and 24-25 of copending Application No. 16/004,569. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims 1 and 20 are obvious in view of copending claim 1, which recites a same feedthrough assembly arrangement aside from the copending claim’s recitation of adhered and agglomerated body of platinum particles (instant claims recite “an electrically conductive material” arranged in the same manner and performing the same function), and stating that the capacitor active and capacitor ground electrode plates are arranged in a spaced and interleaved relationship within a capacitor dielectric body (instant claims recite filling the passageways that electrically couple to the interleaved plates, as shown in Fig. 84 – interleaved active electrode plate 134 and ground electrode plate 136, capacitor active metallization 130, and capacitor ground metallization 132, and electrically connecting the capacitor ground metallization 132 with the gold braze 303, Fig. 85). The copending claims 1 and 24 each recite a use and location of a gold braze with respect to the insulator, capacitor ground metallization, and housing ferrule for coupling to the ground electrode plate arrangement renders obvious the same feature of the instant claims 1, 20, and 24. Copending claims 2 and 25 each renders obvious the recited dielectric k constant of active claims 20 and 34. Copending claims 7, 8, and 24 each renders obvious the feature of an electrically conductive sintered paste in the active via hole, as recited by active claim 2; the feature of co-firing the electrically conductive sintered paste and insulator, as recited by active claim 3; and render obvious the use of a platinum material disposed in the active via hole, as recited by active claims 4, 15 22, and 29, including pure platinum. Copending claim 3 renders obvious the feature of an adhesion layer and a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Note: the copending claims were recently allowed, but there is presently no patent number issued, so the copending claims are treated as not having been patented. The copending claim numbers are referred to based on the copending claims as filed on 03/30/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-36 are rejected under 35 U.S.C. 103 as being unpatentable over Marzano et al (US 8,938,309 B2, hereinafter “Marzano”) in view of Barry et al (US 8,604,341 B2, hereinafter “Barry”, cited in IDS filed on 08/12/2021).
Regarding claim 1, Marzano shows:
a) a hermetic feedthrough (col. 3, lines 18-27), comprising:
(i) a metallic and electrically conductive ferrule configured to be installed in an opening of a housing of an AIMD, the ferrule separating a ferrule first side opposite a ferrule second side and comprising a ferrule opening extending to the ferrule first and second sides (claims 1, 19, 28, 38, 48);
(ii) an insulator disposed at least partially within the ferrule opening, the insulator comprising an insulator first side corresponding to the ferrule first side and opposite an insulator second side corresponding to the ferrule second side (claims 1, 19, 28, 38, 48; col. 29, lines 3-4; col. 32, lines 25-30; col. 33, lines 8-17);
(iii) at least one active via hole extending through the insulator to or adjacent to the insulator first and second sides (claim 38; col. 29, lines 3-4; col. 32, lines 25-30);
(iv) an electrically conductive material disposed within and hermetically sealing the at least one active via hole (claim 38; col. 29, lines 3-4; col. 32, lines 25-30); and
(v) a gold braze hermetically sealing the insulator to the ferrule (claim 18, 20, 37, 47; col. 33, lines 12-13);
b) at least one internally grounded feedthrough capacitor disposed on or adjacent to the ferrule and insulator first sides (col. 37, lines 15-43), the internally grounded feedthrough capacitor comprising:

	ii) at least one active electrode plate and at least one ground electrode plate disposed in a capacitive relationship within the capacitor dielectric body (col. 10, lines 20-31; col. 10, line 56-col. 11, line 20);
	iii) a first passageway and a second passageway, both passageways extending through the capacitor dielectric body (col. 10, lines 20-31; col. 10, line 56-col. 11, line 20);
	iv) a capacitor active metallization disposed within the first passageway and being electrically connected to the at least one active electrode plate (col. 10, lines 20-31; col. 10, line 56-col. 11, line 20); and
	v) a capacitor ground metallization disposed within the second passageway and being electrically connected to the at least one ground electrode plate (col. 10, lines 20-31; col. 10, line 56-col. 11, line 20), and
c) an active electrical connection electrically connecting the electrically conductive material disposed in the at least one active via hole extending through the insulator to the capacitor active metallization (col. 10, lines 20-31; col. 10, line 56-col. 11, line 20); and
d) a ground electrical connection electrically connecting the capacitor ground metallization disposed within the second passageway to the portion of the spatially aligned gold braze of the ferrule (col. 10, lines 20-31 and 43-55; col. 10, line 56-col. 11, line 20).
Barry teaches a ferrule 220 (Fig. 2) comprising a peninsula portion 402, comprising a gold donut-shaped member placed within a relief section of the peninsula portion 402 (Figs. 4-

Regarding claim 34, Marzano teaches that a known dielectric constant, k, for a capacitor dielectric body is around 6 (col. 6, line 2), which is above zero and less than 1000, and that although it is known to use material having a high dielectric constant, it is actually desirable to use dielectric materials with a low dielectric constant (col. 6, lines 18-20), with Marzano’s assembly fulfilling this desirable characteristic. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a 
Regarding claim 36, Marzano shows wherein the feedthrough assembly is composed in a manner such that a ferrule and insulator are arranged relative to a body fluid side and a device side, with no preference seemingly given but to explain orientation and arrangement of parts (col. 6, line 66-col. 7, line 4; col. 8, lines 20-30; col. 8, line 53; col. 9, line 2-5, 11-13, 28-29, 37; col. 45, lines 55-60). It would have been an obvious matter of design choice to have specifically defined ferrule and insulator sides to correspond to body fluid side or device side, such that the ferrule and insulator first sides are ferrule and insulator device sides and wherein the ferrule and insulator second sides are ferrule and insulator body fluid sides so that with the insulator hermetically sealed to the ferrule in the ferrule opening and with the ferrule installed in a housing for an AIMD, the ferrule and insulator first sides reside inside the housing and the ferrule and insulator second sides reside outside the housing, or wherein the ferrule and insulator first sides are ferrule and insulator body fluid sides and wherein the ferrule and insulator second sides are ferrule and insulator device sides so that with the insulator hermetically sealed to the ferrule in the ferrule opening and with the ferrule installed in a housing for an AIND, the ferrule and insulator first sides reside outside the housing and the ferrule and insulator second sides reside inside the housing, since Applicant has not disclosed that one orientation over the other solves any stated problem or is for any particular purpose 
Regarding claim 20, see the combined rejections of claims 1, 34, and 36, which render obvious the invention of claim 20.

Regarding claim 2, Marzano shows wherein the electrically conductive material disposed within and hermetically sealing the at least one active via hole in the insulator is an electrically conductive sintered paste (col. 6, lines 62-64; col. 7, lines 35-39; col. 9 , lines 24-26; col. 28, line 37 and 46-54; col. 30, lines 6-12).
Regarding claim 3, Marzano shows wherein the electrically conductive sintered paste and the insulator are characterized as having been co-fired (col. 6, lines 62-64; col. 7, lines 35-39; col. 9 , lines 24-26; col. 28, line 37 and 46-54; col. 30, lines 6-12).
Regarding claim 4, Marzano shows wherein the electrically conductive material is a platinum-containing conductive pathway disposed within and hermetically sealing the at least one active via hole in the insulator (col. 4, lines 34-53; col. 29, lines 1-7; col. 31, lines 32-40).
Regarding claim 5, Marzano shows wherein the capacitor dielectric substrate does not have an outer perimeter metallization (col. 11, lines 3-11, wherein the capacitor dielectric substrate has inner perimeter metallizations but not an outer perimeter metallization, and since an outer perimeter metallization is not described, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have left the capacitor dielectric substrate without an outer perimeter metallization).

Regarding claims 7 and 21, Marzano shows wherein the platinum-containing conductive pathway disposed within and hermetically sealing the at least one active via hole is substantially flush with the insulator first side adjacent to the capacitor (Fig. 18; col. 33, lines 42-54).

Regarding claims 9 and 23, Marzano shows wherein the platinum-containing conductive pathway disposed within the at least one active via hole in the insulator comprises a crimp post (col. 9, lines 1-5; col. 27, line 57; col. 44, lines 41-56, describing forming a crimp post; Figs. 72-74; col. 45, lines 51-56, describing forming the crimp post as related to the nail head feature in the preceding claim; col. 46, lines 1-6).
Regarding claims 10 and 24, Marzano shows an insulator metallization disposed on an outer surface of the insulator, wherein the gold braze contacts the ferrule and the insulator metallization (col. 7, lines 44-46; col. 10, lines 43-49).
Regarding claims 11 and 25, Marzano shows wherein the insulator metallization comprises an adhesion layer disposed on the outer surface of the insulator and a gold braze wetting layer disposed on the adhesion layer (col. 10, lines 43-49; col. 29, lines 30-48, wherein this is a commonly known attachment method in the art).
Regarding claims 12 and 26, Marzano shows wherein the active electrical connection is selected from the group of a solder (col. 8, lines 12-15; col. 41, lines 26-28), a braze (col. 8, lines 
Regarding claims 13 and 27, Marzano shows wherein the active electrical connection is selected from a solder dot, a solder bump, and a ball grid array (col. 8, lines 12-15; col. 33, line 39).
Regarding claims 14 and 28, Marzano shows wherein the ground electrical connection is selected from the group of a solder and a thermal-setting conductive material (col. 41, lines 28-35).
Regarding claims 15 and 29, Marzano shows wherein the electrically conductive material disposed in the at least one active via hole extending through the insulator comprises a substantially pure platinum or a ceramic reinforced metal composite (CRMC) in a hermetically sealed relationship with the insulator (col. 7, lines 1-9; col. 22, lines 25-65, describing the integrity of the hermetic seal between these materials).
Regarding claims 16 and 30, Marzano shows wherein the hermetically sealed relationship between the substantially pure platinum or CRMC and the insulator comprises a tortuous and mutually conformal knitline having a glass that is at least about 60% silica (col. 7, lines 1-13; col. 22, lines 25-65, describing the integrity of the hermetic seal between these materials).
Regarding claims 17 and 31, Marzano shows wherein the ferrule comprises titanium (col. 7, lines 49-50).
Regarding claims 18 and 32, Marzano shows wherein the insulator comprises at least 96% alumina (col. 6, lines 64-66).

Regarding claim 35, Marzano shows wherein the adhesion layer is titanium and the wetting layer is molybdenum or niobium (col. 7, lines 50-52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792